KEVIN W. HARRIS, S.B.N. 133084
Attorney at Law
1387 Garden Hwy., Ste. 200
Sacramento, CA 95833
Telephone: (916) 271-0688
Facsimile: (855) 800-4454

RYAN P. FRIEDMAN, S.B.N. 252244
FRIEDMAN LAW FIRM, INC.
1383 Garden Hwy., Ste. 200
Sacramento, CA 95833
Telephone: (916) 800-4454
Facsimile: (855) 800-4454

Attorney for Plaintiffs


                          UNITED STATES DISTRICT COURT

                 IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA



Pablo Robles;                           )   CASE NO.: 2:17-cv-01580-JAM-AC
                                        )
               Plaintiff,               )   REVISED JOINT STIPULATION TO
       vs.                              )   MODIFY SCHEDULING ORDER TO
                                        )   RESET MOTION FOR SUMMARY
County of Sacramento; Sheriff Scott     )   JUDGMENT, TO EXTEND TIME FOR
Jones, in his official capacity, Deputy )   OPPOSITION AND REPLY TO MOTION
Hardy (Badge No. 1434) , Deputy Daniel )    FOR SUMMARY JUDGMENT,
(Badge No. 645), Deputy Movahan (Badge )    PRETRIAL AND TRIAL DATES; ORDER
No. 452), Deputy PAM (Badge No. 31),    )
Sgt. M. Lopez (Badge No. 179), Deputy   )   Date:      December 10, 2019
Matoon (Badge No. 1095), Officer S.     )   Time:      1:30 p.m.
Roby (Badge No. 529), and Does 1-40,    )   Courtroom: 6
inclusive.                              )
                                        )
               Defendants.              )   Complaint Filed: 12/04/2017
                                        )   First Amended Comp.: 3/20/2018
                                        )
                                        )




{02118868.DOC}
         Plaintiff PABLO ROBLES and Defendant COUNTY OF SACRAMENTO by and

through their respective counsel of record, submit the following Stipulation to Modify the

PreTrial Scheduling Order, Order dated August 20, 2018 (ECF No. 27).

         IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and

with the approval of the Court, that the following:

         1)       That the hearing date set in the instant matter pursuant to the PreTrial Scheduling

Order dated August 20, 2018 (ECF No. 27) for Defendant COUNTY OF SACRAMENTO’S

MOTION FOR SUMMARY JUDGEMENT set for December 10, 2019, at 1:30 p.m. in Court

Room 6 be continued to February 11, 2020, at 1:30 in Court Room 6.

         2)       That Plaintiff Pablo Robles Opposition to Defendant COUNTY OF

SACRAMENTO’S MOTION FOR SUMMARY JUDGEMENT which is currently due on

September 26, 2019, be continued to be served electronically and filed on or about January 28,

2020.

         3)       That the COUNTY OF SACRAMENTO’s Reply to the Opposition to the Motion

for Summary Judgement, if any, be continued from December 3, 2019, to February 4, 2020.

         4)       Good cause exists due to the declaration of Kevin W. Harris which establishes

that he does not have adequate time to prepare a response to this motion due to previously

calendared matters is attached hereto to Modify the Court’s Pretrial PreTrial Scheduling Order

dated August 20, 2018 (ECF No. 27) .

         5)       As the dates for the Joint Pretrial Conference Statement, the Final Pretrial

Conference, and the Trial Date in the Court’s Pretrial PreTrial Scheduling Order dated August

20, 2018 (ECF No. 27) would be affected by the Court’s resetting the dates related to the Motion

for Summary Judgment, these dates are being reset to dates which are available to the Court.

{02118868.DOC}                                      2

Pablo Robles                                                           Plnt. Opp. MMPA to Def. Motion to Dismiss
Case No. 2:17-cv-01580-JAM-AC                                                                  February 27, 2018
         6)       That the due date for the Joint Pretrial Statement set in the instant matter pursuant

to the PreTrial Scheduling Order dated August 20, 2018 (ECF No. 27) be continued from

January 17, 2020 to March 13, 2020.

         7)       That the Final Pretrial Conference set the instant matter pursuant to the PreTrial

Scheduling Order dated August 20, 2018 (ECF No. 27) set for January 24, 2020, at 1:30 p.m. in

Court Room 6 be continued to March 20, 2020, at 11:00 a.m. in Court Room 6.

         9)       That the Trial date set the instant matter pursuant to the PreTrial Scheduling

Order dated August 20, 2018 (ECF No. 27) set for March 2, 2020, at 1:30 p.m. in Court Room 6

be continued to June 22, 2020, at 9:00 a.m. in Court Room 6.

Dated: November 25, 2019                 Respectfully submitted,


                                         /s/ Kevin W. Harris (authorized on 11-26-19)
                                         Kevin W. Harris
                                         Attorney for Plaintiffs

Dated: December 2, 2019



                                          /s/ John R. Whitefleet
                                         John R. Whitefleet
                                         Porter Scott
                                         Attorneys for Defendant
                                         COUNTY OF SACRAMENTO

                                 DECLARATION OF KEVIN W. HARRIS

         I, Kevin W. Harris, declare as follows:

         1.       I am the attorney for Plaintiff Pablo Robles in the abovementioned matter. The

parties previously stipulated to extend time in this matter to allow further discovery which the

Court granted. Unfortunately, the discovery could not be completed until December 9, 2019, due


{02118868.DOC}                                      3

Pablo Robles                                                           Plnt. Opp. MMPA to Def. Motion to Dismiss
Case No. 2:17-cv-01580-JAM-GGH                                                                 February 27, 2018
to Defense Counsel and the Person Most Knowledgeable of the County being unavailable until

that date. I took the Deposition of the Person Most Knowledgeable on December 9, 2019, and

ordered the transcript at that time. I have not received a copy of that transcript yet and believe it

is necessary for my opposition to the Motion for Summary Judgment.

         2.       Defendant COUNTY OF SACRAMENTO filed and served the Motion for

Summary Judgment on November 12, 2019, for a hearing on December 10, 2019. I do not have

sufficient time to respond to the Motion for Summary Judgment on or by November 26, 2019,

due to my court schedule and other pending matters. The following constitutes the conflict with

my calendar which results in me not having sufficient time:

                  a         On November 12, 2019, I had a criminal law appearance in a Trial

Set6ting in which a plea and sentencing of our client was taken in Merced County.

                  b.        On November 13, 2019, I had a Master Hearing in an immigration case in

San Francisco which required me to review the file and prepare for the hearing beforehand.

                  c.        On November 18, 2019, I had a Master Hearing in an immigration case in

San Francisco which required me to review the file and prepare for the hearing beforehand.

                  d.        On November 20, 2019, I had two Master Hearings in immigration cases

in San Francisco which required me to review the files and prepare for the hearing beforehand.

                  e.        On November 21, 2019, I have a Case Management Conference in

Sacramento County Superior Court.

                  f.        On November 22, 2019, I need to attend an USCIS interview of a client in

Sacramento.

                  g.        On November 25, 2019, I have the deposition of a client in a civil case

which has been previously reset and for which I need to prepare him.

{02118868.DOC}                                       4

Pablo Robles                                                            Plnt. Opp. MMPA to Def. Motion to Dismiss
Case No. 2:17-cv-01580-JAM-AC                                                                   February 27, 2018
                  h.       On November 26, 2019, I have a Master Hearing in an immigration case

                  in San Francisco which requires me to review the file and prepare for the hearing

         beforehand.

                  i.       I have a Motion to Strike/Demurrer in a civil case which I just filed with

the Court on March 25, 2019.

         3.       The additional time to allow me to file the Opposition until the December 17,

2019, is due to my schedule after November 26, 2019, as follows:

                  a.       On November 27, 2019, I have a criminal court appearance for a client in

Madera County.

                  b.       On December 2, 2019, I have an Individual Hearing in a detained

immigration case in San Francisco in the morning and a Master Hearing in an non-detained

immigration case in the afternoon. I need to prepare for both hearings beforehand.

                  c.       On December 5, 2019, I have an Individual Hearing in an immigration

case in San Francisco.

         The foregoing is true and correct and of my own personal knowledge, if called as a

witness, I could and would competently testify thereto.

         Executed this 21st Day of November, 2019.



                                                                 /s/ Kevin W. Harris
                                                                 Kevin W. Harris
                                                                 Declarant




{02118868.DOC}                                       5

Pablo Robles                                                            Plnt. Opp. MMPA to Def. Motion to Dismiss
Case No. 2:17-cv-01580-JAM-GGH                                                                  February 27, 2018
                                                ORDER

         GOOD CAUSE appearing, the Court hereby modifies the the PreTrial Scheduling

Order dated August 20, 2018 (ECF No. 27) as follows:

         1.       The hearing date of Defendant COUNTY OF SACRAMENTO’S motion for

summary judgment on December 10, 2019, is reset to February 11, 2020, at 1:30 in Court Room

6.

         2.        Plaintiff Pablo Robles response to Defendant COUNTY OF SACRAMENTO’S

MOTION FOR SUMMARY JUDGEMENT which is currently due on November 26, 2019, be

continued to be served electronically and filed on or about January 7, 2020.

         3.       That the COUNTY OF SACRAMENTO’s Reply to the Opposition to the Motion

for Summary Judgement, if any, which is currently due on December 3, 2019, is continued to be

served electronically and filed on January 14, 2020.

         4.       Good cause exists due to the declaration of Kevin W. Harris which establishes

that he does not have adequate time to prepare a response to the motion for summary judgment

due to previously calendared matters is attached hereto to Modify the Court’s Pretrial PreTrial

Scheduling Order dated August 20, 2018 (ECF No. 27.).

         5.       The Joint Pretrial statement currently due on January 17, 2020 in the Court’s

Pretrial PreTrial Scheduling Order dated August 20, 2018 (ECF No. 27) is vacated and reset to

March 13, 2020.

         6.       The Final pre-trial conference currently set for January 24, 2020 at 10:00 a.m. in

the Court’s PreTrial Scheduling Order dated August 20, 2018 (ECF No. 27) is vacated an reset to

March 20, 2020.

         7.       The Trial Date currently set for March 2, 2020 at 9:00 a.m. in the Court’s Pretrial
{02118868.DOC}                                     6

Pablo Robles                                                          Plnt. Opp. MMPA to Def. Motion to Dismiss
Case No. 2:17-cv-01580-JAM-AC                                                                 February 27, 2018
PreTrial Scheduling Order dated August 20, 2018 (ECF No. 27) is vacated and reset to June 22,

2020 at 9:00 a.m. in Courtroom 6.

IT IS SO ORDERED.


Dated: December 2, 2019                     /s/ John A. Mendez_______________
                                            United States District Court Judge




{02118868.DOC}                                7

Pablo Robles                                                    Plnt. Opp. MMPA to Def. Motion to Dismiss
Case No. 2:17-cv-01580-JAM-GGH                                                          February 27, 2018
